Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As to claim 1, the claim recites the following steps that can be reasonably performed in the human mind or by pen and paper and thus directed to the abstract idea of mental processes: 
“A work assistance system 
a storage storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices
 to:
 set at least one attribute among a plurality of prescribed attributes with respect to the work data stored in the storage;
 interpret the attribute set in the work data and to extract work data in which a specific attribute is set; and
 provide the extracted work data, ”
A person can readily read and record on paper work data. Similarly, said person can readily write on paper an attribute with respect to the already recorded work data. Said person can later mentally interpret the attribute by reading to decide which work data to extract for further use or analysis and then provide that data to themselves mentally, verbally to another, or again on pen and paper, for any desirable use. 
This judicial exception is not integrated into a practical application because there are no steps recited beyond an abstract idea. While the claim recites “the first terminal apparatus being portable by an on-site worker who performs on-site work of device maintenance and for maintaining a field device”, “the second terminal apparatus being for use in management work of the device maintenance”, and “wherein the second terminal apparatus is configured to read the work data stored in the storage apparatus”; none of these are actions necessarily performed by the system being claimed. The language “an on-site worker who performs on-site work of device maintenance and for maintaining a field device” and ““the second terminal apparatus being for use in management work of the device maintenance” merely establishes an intended field of use for the system, but does not limit the system itself to any particular structure, and is thus non-limiting for patentable weight and does not integrate into a practical application. See MPEP §2111.04 and §2106.05(h). The language “wherein the second terminal apparatus is configured to read the work data stored in the storage apparatus” is not reciting performing any reading, merely that the second terminal apparatus is somehow generically configured to potentially read the data from the storage apparatus. Thus this is not a step integrating into a practical application. Further this last limitation at best merely recites insignificant extra-solution activity of reading data from a source, and is mere data gathering like in CyberSource v. Retail Decisions, Inc. and and/or selecting a particular data source to be manipulated like in Electric Power Group, LLC v. Alstom S.A. See MPEP §2106.05(g). And as such does not amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
(a) The recited “a first terminal apparatus and a second terminal apparatus, the first terminal apparatus being portable by an on-site worker who performs on-site work of device maintenance and for maintaining a field device, the second terminal apparatus being for use in management work of the device maintenance” merely recites components on a high and generic level such that they are routine computer components. The first terminal apparatus being portable does not amount to significantly more since it is common practice for computers and elements thereof to be implemented in a portable manner forming a portable terminal device, such as a laptop, PDA, smartphone, etc. The claim does not recite any components that would not readily lend themselves to be implemented in a portable device. Thus, this feature merely attempts to link the use of the judicial exception to a particular technological environment. See MPEP §2106.05(h). As stated above, the recitation of the on-site worker and use in management work merely establish an intended field of use.
(b) “a storage storing work data”, “a processor configured to execute a program to:”, and “a storage apparatus storing the work data in which the attribute is set output from the first terminal apparatus” merely recite standard computer components performing their routine computer functions, and as such do not amount to significantly more than the abstract idea as it is merely applying the abstract idea using generic computer components. MPEP §2106.05(b)

As to claim 19, the claim recites a method performing operations similar to that of independent claim 1. As such the claim is directed to an abstract idea for at least the same reasons set forth with respect to the steps performed by the system of claim 1 above.


As to claim 20, the claim recites features similar to that performed by claim 1 above, except that the operations part of a non-transitory computer-readable storage medium storing a work assistance program, wherein the work assistance program causes  a computer of the first terminal apparatus to perform: the operations like in claim 1.  As such the claim is directed to an abstract idea for at least the same reasons set forth with respect to the steps performed by the system of claim 1 above. The additional recited element of a non-transitory computer-readable medium merely recites generic computer components performing their routine functions and attempts to implement the abstract idea in a particular computer environment. As such, these features do no amount to significantly more than the abstract idea like is discussed with respect to claim 1 above.

As to claim 2, the claim merely describes the type of data stored by the system and apparatus being claimed. As such, the claims merely further describe the data used by the abstract idea of claim 1 without anything further. Accordingly, the claims are rejected as being directed to the abstract idea as set forth with respect to claims 1 and 12 above.

As to claim 3, the claim recites “wherein the attribute is set with respect to the identification information.” A person can mentally correlate an attribute to identification information such as a name and set them together mentally or on pen and paper. As such, the claims merely further describe the abstract idea of claim 1 without significantly more.

As to claim 4, the claim recites “wherein the attribute is individually set with respect to at least one of the identification information and the work information.”  A person can mentally correlate an attribute to identification information such as a name or any other already stored work information and set them together mentally or on pen and paper. As such, the claims merely further describe the abstract idea of claim 1 without significantly more.

As to claim 5, the claim merely described data used by the system, i.e. prescribed attributes, but nothing further. Accordingly, the claims are rejected as being directed to the abstract idea as set forth with respect to claim 1 above.

As to claim 6, the claim recites “wherein, in a case where the attribute set in the work data is the first attribute, the processor is configured to execute the program to the work data in which the first attribute matching an input management unit is set.” Said person can mentally extract work data by reading it based on reading and identifying matching data. Additionally, the processor is still recited as performing routing operations of executing provided instructions. As such, the claims merely further describe the abstract idea of claim 1 without significantly more.

As to claim 7, the claim recites “wherein, in a case where the attribute set in the work data is the second attribute, the processor is configured to execute the program to the work data in which the second attribute indicating that handling is possible is set.” Said person can mentally extract work data by reading it based on reading and identifying matching data. Additionally, the processor is still recited as performing routing operations of executing provided instructions. As such, the claims merely further describe the abstract idea of claim 1 without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al. (previously presented)(US 2007/0282817 A1), hereinafter Okuno in view of Jinguu et al. (previously presented)(US 2015/0222674 A1), hereinafter Jinguu.

As to claim 1, Okuno discloses a work assistance system comprising a first terminal apparatus and a second terminal apparatus (Fig. 1. #11 and 12), the first terminal apparatus being by an on-site worker who performs on-site work of device maintenance and for maintaining a field device (Fig. 1, #11; [0050]; [0057]; [0058], Terminal device 11 is for a worker operating the plant and the devices therein corresponding to IDs), the second terminal apparatus being for use in management work of the device maintenance (Fig. 1, #12; [0050], as used by maintenance staff.), wherein  a server apparatus comprises:
a storage storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Fig. 1, #21; [0045], [0066]; [0070], Storage area 21 stores plant data, including a plurality of maintenance objects (i.e. plurality of devices), that can be accessed by users, such as maintenance workers to perform their work, and as such is equivalent to the claimed ‘work data’ as claimed.); and
configured to execute a program to:
 set at least one attribute among a plurality of prescribed attributes with respect to the work data stored in the storage (Fig. 1, #25, [0047], Users can set attributes attached to objects being stored.);
 interpret the attribute set in the work data and to extract work data in which a specific attribute is set (Fig. 1, #22; [0063]; [0064], A query for data stored also references the attributes, e.g. to determine matching permissions, and extract matching data accordingly.); and
 provide the extracted work data (Fig. 1, #23-24, 14, and 15; [0045], [0050], [0057], Extracted data is provided back to the requesting device via providers 23 and 24. Also terminal devices 11 and 12 also have their own providers which provide requested extracted data to the users of those devices when received by providers 23 and/or 24.), 
wherein the work assistance system further comprises a storage apparatus storing the work data in which the attribute is set output from the   server apparatus (Fig. 1; [0045]; The server apparatus can use attribute information setting accepting section to accept and set attribute information and store to storage 21.), and 
wherein the second terminal apparatus is configured to read the work data stored in the storage apparatus (Fig. 1, [0050]; [0055]-[0058], Either terminal apparatus can read work data stored in the storage apparatus 21 via queries to the data to the server as list information.).

Okuno does not explicitly disclose that the first terminal apparatus is portable, and does not disclose that the first terminal apparatus comprises the elements in which the server of Okuno was used to disclose above.

However, Jinguu discloses a work assistance system comprising a first terminal apparatus and a second terminal apparatus (Fig. 1; [0043]; [0053]), the first terminal apparatus being portable by an on-site worker who performs on-site work of device maintenance and for maintaining a field device (Fig. 1; [0043], Lines 1-6, E.g. a first terminal device 2 of the plurality of terminal devices), the second terminal apparatus being for use in management work of the device maintenance (Fig. 1; [0043]; [0060]; [0076], E.g. another terminal device 2 of the plurality of terminal devices manages data from each of the other terminal devices, the data again being of device maintenance for a field device, is thus for use in management work of the device maintenance.), wherein the first terminal apparatus comprises:
a storage storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Figs. 1 and 4B; [0053]; [0057]; [0076], Each terminal apparatus includes storage for storing work data for each of a plurality of terminal apparatuses and for a plurality of field devices maintained by the terminal devices.); and
a processor configured to execute a program (Fig. 2; [0049]; [0061]; [0065]) to:
 

 provide extracted work data (Fig. 3, S13-S17; [0073]-[0075]; [0079], Work data is extracted from the own-terminal data Q1 on the first terminal device and provided to shared disk 3. Additionally, other-terminal data Q2 and Q3 are extracted from shared disk and provided to local storage on the first terminal device and also provided to a user for display as a list.), 
wherein the work assistance system further comprises a storage apparatus storing the work data in which  output from the first terminal apparatus (Figs. 1 and 3; [0044]; [0074], The first terminal apparatus outputs work data to shared disk 3, i.e. a storage apparatus.), and 
wherein the second terminal apparatus is configured to read the work data stored in the storage apparatus (Fig. 3; [0067]; [0073]-[0075], Each terminal apparatus is similarly configured to write to and read data from shared disk 3.).

Both Okuno and Jinguu are directed to utilizing terminal devices in managing field devices in a plant (Okuno, Figs. 1-2; [0045]; Jinguu, Fig. 1; [0041]). Both references are assigned to the same entity and are clearly intended to operate in a similar plant environment, and as such would have been obvious to one of ordinary skill in the art at the time of invention to perform similar functionalities in the systems. However, while Okuno utilizes a server to perform claimed functionality of sharing data in a plant environment, Jinguu suggests moving such server functionality in a plant environment to terminal devices while leaving a more simplified shared central storage behind (Jinguu, [0008]-[0011]; Figs. 1, 3, 4A-B). 
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Okuno with the teachings of Jinguu by modifying Okuno such that the data manipulation operations and retrieval of the server of Okuno to “set at least one attribute among a plurality of prescribed attributes with respect to the work data stored in the storage;  interpret the attribute set in the work data and to extract work data in which a specific attribute is set; and provide the extracted work data” are instead implemented on each of the terminal devices as suggested by Jinguu, and each terminal device of Okuno stores data of other terminal devices like Jinguu, such that the server of Okuno is essentially left as a more simple shared storage device like Jinguu. As a result of combining, the system then fully rendering obvious as well, “wherein the work assistance system further comprises a storage apparatus storing the work data in which the attribute is set output from the first terminal apparatus” since the data output will now be from the first terminal apparatus. Said artisan would have been motivated to do so to reduce searching burden on the workers of the terminal apparatuses of Okuno and reduce costs required by a shared server (Jinguu, [0009]; [0010]).

Additionally, while the prior art discloses or renders obvious “an on-site worker who performs on-site work of device maintenance and for maintaining a field device, the second terminal apparatus being for use in management work of the device maintenance”, these features merely attempt to establish a field of use of the first and second terminal apparatuses in the system being claimed. These features do not limit the structure of the system nor do they require any steps to actually be performed. As such, these cited features do not carry patentable weight. See MPEP §2111.04.

As to claim 2, the claim is rejected for the same reason as claim 1 above. In addition, Okuno, as previously modified with Jinguu, discloses wherein the work data is data in which work information indicating content of the work performed to maintain the plurality of devices is associated with identification information for identifying the plurality of devices (Okuno, [0070], E.g. indicating under maintenance for a given object.; Jinguu, Fig. 5, [0079], Stored information for each maintenance data can also include identifiers for the terminal devices which are associated with them. E.g. “PC1”, “PC2”, and “PC3” corresponding to terminal data Q1, Q2, and Q3 of respective terminal devices.).
The reasons as motivations for combining the teachings of Okuno and Jinguu are the same as previously set forth with respect to claim 1 above.
Additionally, while the prior art discloses “wherein the work data is data in which work information indicating content of the work performed to maintain the plurality of devices is associated with identification information for identifying the plurality of devices”, this feature merely describes data stored by the system but does not use the specifics of the data to perform particular functions accordingly, nor the claim recite performing an operation of associating the identification information with the content of the work. As such, the cited features are directed to non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05.

As to claim 3, the claim is rejected for the same reason as claim 2 above. In addition, Okuno, as previously modified with Jinguu, discloses wherein the attribute is set with respect to the identification information (Okuno, [0047]; [0064]-[0066], Various types of attributes are set for specific objects which must be identified for extraction via identification information.).

As to claim 4, the claim is rejected for the same reason as claim 2 above. In addition, Okuno, as previously modified with Jinguu, discloses wherein the attribute is individually set with respect to at least one of the identification information and the work information (Okuno, [0047]; [0064]-[0066], Various types of attributes are set for specific objects which must be identified for extraction via identification information.).

As to claim 5, the claim is rejected for the same reason as claim 1 above. In addition, Okuno, as previously modified with Jinguu, discloses wherein the plurality of prescribed attributes include a first attribute indicating a management unit of the plurality of devices (Okuno, [0047]; [0066], E.g. installation area) and a second attribute for defining handling of the work data (Okuno, [0047]; [0063]; [0064], E.g. roles).
Additionally, while the prior art discloses “wherein the plurality of prescribed attributes include a first attribute indicating a management unit of the plurality of devices” these features merely describe the type of data being stored but do not use the specifics of the data to perform any particular functions accordingly. As such, the cited features are non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05.

As to claim 6, the claim is rejected for the same reason as claim 5 above. In addition, Okuno, as previously modified with Jinguu, discloses wherein, in a case where the attribute set in the work data is the first attribute, the processor is configured to execute the program to extract the work data in which the first attribute matching an input management unit is set ([0065]-[0066], Based on matching the attribute with query conditions, the corresponding objects associated with the attributes can be extracted.).

As to claim 7, the claim is rejected for the same reason as claim 5 above. In addition, Okuno, as previously modified with Jinguu, discloses wherein, in a case where the attribute set in the work data is the second attribute, the processor is configured to execute the program to extract the work data in which the second attribute indicating that handling is possible is set ([0064]-[0066], Based on matching the attribute with query conditions, the corresponding objects associated with the attributes can be extracted. E.g. matching a role indicates that a user has access to the data and is allowed to handle it.).

As to claim 19, Okuno discloses a work assistance method using a work assistance system comprising a first terminal apparatus and a second terminal apparatus (Fig. 1. #11 and 12), the first terminal apparatus being  by an on-site worker who performs on-site work of device maintenance and for maintaining a field device (Fig. 1, #11; [0050]; [0057]; [0058], Terminal device 11 is for a worker operating the plant and the devices therein corresponding to IDs), the second terminal apparatus being for use in management work of the device maintenance (Fig. 1, #12; [0050], as used by maintenance staff.), 
wherein the work assistance method comprises, by  a server apparatus:
storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Fig. 1, #21; [0045], [0066]; [0070], Storage area 21 stores plant data, including a plurality of maintenance objects (i.e. plurality of devices), that can be accessed by users, such as maintenance workers to perform their work, and as such is equivalent to the claimed ‘work data’ as claimed.);
setting at least one attribute among a plurality of prescribed attributes with respect to the stored work data (Fig. 1, #25, [0047], Users can set attributes attached to objects being stored.);
interpreting the attribute set in the work data and extracting work data in which a specific attribute is set (Fig. 1, #22; [0063]; [0064], A query for data stored also references the attributes, e.g. to determine matching permissions, and extract matching data accordingly.); and
providing the extracted work data (Fig. 1, #23-24, 14, and 15; [0045], [0050], [0057], Extracted data is provided back to the requesting device via providers 23 and 24. Also terminal devices 11 and 12 also have their own providers which provide requested extracted data to the users of those devices when received by providers 23 and/or 24.), 
wherein the work assistance system further comprises a storage apparatus storing the work data in which the attribute is set output from the   server apparatus (Fig. 1; [0045]; The server apparatus can use attribute information setting accepting section to accept and set attribute information and store to storage 21.), and 
wherein the work assistance method further comprises, by the second terminal apparatus, reading the work data stored in the storage apparatus (Fig. 1, [0050]; [0055]-[0058], Either terminal apparatus can read work data stored in the storage apparatus 21 via queries to the data to the server as list information.).

Okuno does not explicitly disclose that the first terminal apparatus is portable, and does not disclose that the first terminal apparatus comprises the elements in which the server of Okuno was used to disclose above.
However, it is noted that the terminal apparatus being portable describes feature of a system element, where as a method is being claimed. The fact that the method may utilize something that is portable does not affect the method steps being performed as portability does not affect the ability to perform the operations. As such, this feature does not limit the claimed steps of the method and does not carry patentable weight. See MPEP §2111.04.

However, Jinguu discloses a work assistance method using a work assistance system comprising a first terminal apparatus and a second terminal apparatus (Fig. 1; [0043]; [0053]), the first terminal apparatus being portable by an on-site worker who performs on-site work of device maintenance and for maintaining a field device (Fig. 1; [0043], Lines 1-6, E.g. a first terminal device 2 of the plurality of terminal devices), the second terminal apparatus being for use in management work of the device maintenance (Fig. 1; [0043]; [0060]; [0076], E.g. another terminal device 2 of the plurality of terminal devices manages data from each of the other terminal devices, the data again being of device maintenance for a field device, is thus for use in management work of the device maintenance.), 
wherein the work assistance method comprises, by the first terminal apparatus:
storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Figs. 1 and 4B; [0053]; [0057]; [0076], Each terminal apparatus includes storage for storing work data for each of a plurality of terminal apparatuses and for a plurality of field devices maintained by the terminal devices.);

 and
providing  extracted work data (Fig. 3, S13-S17; [0073]-[0075]; [0079], Work data is extracted from the own-terminal data Q1 on the first terminal device and provided to shared disk 3. Additionally, other-terminal data Q2 and Q3 are extracted from shared disk and provided to local storage on the first terminal device and also provided to a user for display as a list.), 
wherein the work assistance system further comprises a storage apparatus storing the work data in which  output from the first terminal apparatus (Figs. 1 and 3; [0044]; [0074], The first terminal apparatus outputs work data to shared disk 3, i.e. a storage apparatus.), and 
wherein the work assistance method further comprises, by the second terminal apparatus, reading the work data stored in the storage apparatus (Fig. 3; [0067]; [0073]-[0075], Each terminal apparatus is similarly configured to write to and read data from shared disk 3.).

Both Okuno and Jinguu are directed to utilizing terminal devices in managing field devices in a plant (Okuno, Figs. 1-2; [0045]; Jinguu, Fig. 1; [0041]). Both references are assigned to the same entity and are clearly intended to operate in a similar plant environment, and as such would have been obvious to one of ordinary skill in the art at the time of invention to perform similar functionalities in the systems. However, while Okuno utilizes a server to perform claimed functionality of sharing data in a plant environment, Jinguu suggests moving such server functionality in a plant environment to terminal devices while leaving a more simplified shared central storage behind (Jinguu, [0008]-[0011]; Figs. 1, 3, 4A-B). 
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Okuno with the teachings of Jinguu by modifying Okuno such that the data manipulation operations and retrieval of the server of Okuno to “setting at least one attribute among a plurality of prescribed attributes with respect to the stored work data; interpreting the attribute set in the work data and extracting work data in which a specific attribute is set; and providing the extracted work data” are instead implemented on each of the terminal devices as suggested by Jinguu, and each terminal device of Okuno stores data of other terminal devices like Jinguu, such that the server of Okuno is essentially left as a more simple shared storage device like Jinguu. As a result of combining, the system then fully rendering obvious as well, “wherein the work assistance system further comprises a storage apparatus storing the work data in which the attribute is set output from the first terminal apparatus” since the data output will now be from the first terminal apparatus. Said artisan would have been motivated to do so to reduce searching burden on the workers of the terminal apparatuses of Okuno and reduce costs required by a shared server (Jinguu, [0009]; [0010]).

Additionally, while the prior art discloses or renders obvious “the first terminal apparatus being portable by an on-site worker who performs on-site work of device maintenance and for maintaining a field device, the second terminal apparatus being for use in management work of the device maintenance”, these features merely attempt to establish a field of use of the first and second terminal apparatuses in the system being claimed. These features do not limit the structure of the system nor do they require any steps to actually be performed. As such, these cited features do not carry patentable weight. See MPEP §2111.04.

As to claim 20, Okuno discloses  for a work assistance system comprising a first terminal apparatus and a second terminal apparatus (Fig. 1. #11 and 12), the first terminal apparatus being  by an on-site worker who performs on-site work of device maintenance and for maintaining a field device (Fig. 1, #11; [0050]; [0057]; [0058], Terminal device 11 is for a worker operating the plant and the devices therein corresponding to IDs), the second terminal apparatus being for use in management work of the device maintenance (Fig. 1, #12; [0050], as used by maintenance staff.), wherein  causes  a computer of  a server apparatus to perform:
storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Fig. 1, #21; [0045], [0066]; [0070], Storage area 21 stores plant data, including a plurality of maintenance objects (i.e. plurality of devices), that can be accessed by users, such as maintenance workers to perform their work, and as such is equivalent to the claimed ‘work data’ as claimed.);
setting at least one attribute among a plurality of prescribed attributes with respect to the stored work data (Fig. 1, #25, [0047], Users can set attributes attached to objects being stored.);
interpreting the attribute set in the work data and extracting work data in which a specific attribute is set (Fig. 1, #22; [0063]; [0064], A query for data stored also references the attributes, e.g. to determine matching permissions, and extract matching data accordingly.); and
providing the extracted work data (Fig. 1, #23-24, 14, and 15; [0045], [0050], [0057], Extracted data is provided back to the requesting device via providers 23 and 24. Also terminal devices 11 and 12 also have their own providers which provide requested extracted data to the users of those devices when received by providers 23 and/or 24.), 
wherein the work assistance system further comprises a storage apparatus storing the work data in which the attribute is set output from the   server apparatus (Fig. 1; [0045]; The server apparatus can use attribute information setting accepting section to accept and set attribute information and store to storage 21.), and 
wherein the work assistance program causes a computer of the second terminal apparatus to perform reading the work data stored in the storage apparatus (Fig. 1, [0050]; [0055]-[0058], Either terminal apparatus can read work data stored in the storage apparatus 21 via queries to the data to the server as list information.).

Okuno does not explicitly disclose that the first terminal apparatus is portable, and does not disclose that the first terminal apparatus comprises the elements in which the server of Okuno was used to disclose above.
However, it is noted that the terminal apparatus being portable describes feature of a system element, where as a method is being claimed. The fact that the method may utilize something that is portable does not affect the method steps being performed as portability does not affect the ability to perform the operations. As such, this feature does not limit the claimed steps of the method and does not carry patentable weight. See MPEP §2111.04.

However, Jinguu discloses non-transitory computer-readable storage medium storing a work assistance program ([0018]; [0058]) for a work assistance system comprising a first terminal apparatus and a second terminal apparatus (Fig. 1; [0043]; [0053]), the first terminal apparatus being portable by an on-site worker who performs on-site work of device maintenance and for maintaining a field device (Fig. 1; [0043], Lines 1-6, E.g. a first terminal device 2 of the plurality of terminal devices), the second terminal apparatus being for use in management work of the device maintenance (Fig. 1; [0043]; [0060]; [0076], E.g. another terminal device 2 of the plurality of terminal devices manages data from each of the other terminal devices, the data again being of device maintenance for a field device, is thus for use in management work of the device maintenance.), wherein the work assistance program causes  a computer of the first terminal apparatus to perform ([0018]; [0058]):
storing work data for each of a plurality of devices, the work data indicating work performed to maintain the plurality of devices (Figs. 1 and 4B; [0053]; [0057]; [0076], Each terminal apparatus includes storage for storing work data for each of a plurality of terminal apparatuses and for a plurality of field devices maintained by the terminal devices.);

 and
providing  extracted work data (Fig. 3, S13-S17; [0073]-[0075]; [0079], Work data is extracted from the own-terminal data Q1 on the first terminal device and provided to shared disk 3. Additionally, other-terminal data Q2 and Q3 are extracted from shared disk and provided to local storage on the first terminal device and also provided to a user for display as a list.), 
wherein the work assistance system further comprises a storage apparatus storing the work data in which  output from the first terminal apparatus (Figs. 1 and 3; [0044]; [0074], The first terminal apparatus outputs work data to shared disk 3, i.e. a storage apparatus.), and 
wherein the work assistance program causes a computer of the second terminal apparatus to perform reading the work data stored in the storage apparatus (Fig. 3; [0067]; [0073]-[0075], Each terminal apparatus is similarly configured to write to and read data from shared disk 3.).
Both Okuno and Jinguu are directed to utilizing terminal devices in managing field devices in a plant (Okuno, Figs. 1-2; [0045]; Jinguu, Fig. 1; [0041]). Both references are assigned to the same entity and are clearly intended to operate in a similar plant environment, and as such would have been obvious to one of ordinary skill in the art at the time of invention to perform similar functionalities in the systems. However, while Okuno utilizes a server to perform claimed functionality of sharing data in a plant environment, Jinguu suggests moving such server functionality in a plant environment to terminal devices while leaving a more simplified shared central storage behind (Jinguu, [0008]-[0011]; Figs. 1, 3, 4A-B). 
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Okuno with the teachings of Jinguu by modifying Okuno such that the data manipulation operations and retrieval of the server of Okuno to “setting at least one attribute among a plurality of prescribed attributes with respect to the stored work data; interpreting the attribute set in the work data and extracting work data in which a specific attribute is set; and providing the extracted work data” are instead implemented on each of the terminal devices as suggested by Jinguu, and each terminal device of Okuno stores data of other terminal devices like Jinguu, such that the server of Okuno is essentially left as a more simple shared storage device like Jinguu. As a result of combining, the system then fully rendering obvious as well, “wherein the work assistance system further comprises a storage apparatus storing the work data in which the attribute is set output from the first terminal apparatus” since the data output will now be from the first terminal apparatus. Said artisan would have been motivated to do so to reduce searching burden on the workers of the terminal apparatuses of Okuno and reduce costs required by a shared server (Jinguu, [0009]; [0010]).

Additionally, while the prior art discloses or renders obvious “the first terminal apparatus being portable by an on-site worker who performs on-site work of device maintenance and for maintaining a field device, the second terminal apparatus being for use in management work of the device maintenance”, these features merely attempt to establish a field of use of the first and second terminal apparatuses in the system being claimed. These features do not limit the structure of the system nor do they require any steps to actually be performed. As such, these cited features do not carry patentable weight. See MPEP §2111.04.

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 5, with respect to the claim warnings regarding claims 12-18, have been fully considered and are persuasive. The warnings to claims 12-18 have been withdrawn in view of Applicant’s cancellation of claims 12-18

(b)	Applicant’s arguments, see page 5, with respect to the interpretation of claim limitations in claims 1 and 12 under 35 USC §112(f), have been fully considered and are persuasive. In view of Applicant’s amendments, no claim limitations are currently being interpreted under 35 USC §112(f). 

(c)	At page 5, Applicant’s response to the rejections under 35 USC §101 have been acknowledged. As Applicant has agreed to enter the DSMER Pilot Program, no response to the rejections under 35 USC §101 are required at this time.

(d)	At pages 6-7, with respect to the rejection of claim 1 under 35 USC §102, Applicant argues that the claim now requires the system to include a first terminal apparatus that is portable by an on-site worker and for maintaining a field device, and that a server of Okuno thus cannot be a terminal apparatus as claimed.
	As to (d), Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments as set forth above. It is also noted that, as stated in the rejection of claim 1 above, the features of an on-site worker who performs on-site work of device maintenance and for maintaining a field device do not carry patentable weight as the merely attempt to establish a field of use, and do not limit the structure of the claimed system or the steps it performs. Furthermore, the new grounds of rejections are not to be construed as a concession that Applicant’s arguments to the server of Okuno are accurate. E.g. While Okuno does not discuss portability, nothing prevents the server of Okuno from being portable as it is nothing more than a computer implementing computer functionality, and as such could obviously be implemented on a portable device such as a laptop computer.

(e)	At page 7, with respect to the rejections of claims 2-7, 19, and 20, Applicant argues that the claims are allowable for at least the reasons previously argued with respect to claim 1.
	As to (e), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth with respect to claim 1 in (d) above, and also for the respective reasons set forth in the rejections of claims 2-7, 19, and 20 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167